


EXHIBIT 10(b)


[exhibitlogoa01.jpg]
2005 LONG-TERM INCENTIVE PLAN
TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT


TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the
1st day of August, 2014 (the “Grant Date”) between Campbell Soup Company (the
“Company”) and Jeff Dunn (the “Participant”), an employee of the Company.


WHEREAS, the Company desires to award the Participant restricted stock units,
which each represent a right to receive one share of Capital Stock of the
Company (the “Restricted Stock Units”) as hereinafter provided, under the
Campbell Soup Company 2005 Long-Term Incentive Plan (the “Plan”). Except as
otherwise provided, the terms used herein shall have the same meaning as in the
Plan.


NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1.    Award of Restricted Stock Units. The Company hereby confirms the award to
the Participant on the Grant Date by the Compensation and Organization Committee
of the Board of Directors (the “Committee”) of 22,609 Restricted Stock Units.
The Restricted Stock Units are in all respects limited and conditioned as
hereinafter provided, and are subject in all respects to the Plan’s terms and
conditions, as amended.


2.    Restriction Period; Payment. Subject to the terms of this Agreement and
the Plan and provided that the Participant remains continuously employed
throughout the vesting periods set forth below, one-half (1/2) of the Restricted
Stock Units shall vest upon each of the first two (2) anniversaries of the Grant
Date (each a “Vesting Date”), as set forth below:


Restriction
Period
Vesting Dates
Number of Restricted
Stock Units
1
August 1, 2015
11,304
2
August 1, 2016
11,305



Except as otherwise provided below, the Company shall deliver to the Participant
one share of the Company’s Capital Stock for a vested Restricted Stock Unit
during the month following each applicable Vesting Date. In lieu of issuing
fractional shares of the Company’s Capital Stock, the Company shall round the
shares to the nearest whole share. Unless terminated earlier under Section 4
below, a Participant’s rights under this Agreement shall terminate with respect
to each Restricted Stock Unit at the time such Restricted Stock Unit is
converted into the Company’s Capital Stock.


3.    Dividend Equivalent Payment. After a Vesting Date, Participant shall be
paid in cash the accumulated amount equivalent to the dividends which would have
been paid on the Company’s Capital Stock underlying the Restricted Stock Units
to the extent the Company’s Board of Directors had approved and declared a
dividend on its Capital Stock. Such dividend equivalent amount shall be paid
during the month following that Vesting Date. Subject to Section 4 below, the
dividend equivalent payment shall be forfeited for any Restricted Stock Units
terminated under Section 4 if the Participant is no longer employed by the
Company or its subsidiaries and an exception does not apply.


4.Early Termination of Restricted Stock Unit; Termination of Employment. The
Restricted Stock Units shall terminate and become null and void if and when the
Participant ceases for any reason to be an employee of the Company or its
subsidiaries, including but not limited to termination for Cause or voluntary
resignation, except as provided in below:



1

--------------------------------------------------------------------------------




(a)
Total Disability or Death; Involuntary Termination. If the Participant’s
employment is terminated: (i) as the result of the Participant’s Total
Disability or death; or (ii) by the Company for reasons other than Cause, the
Participant shall vest on the Vesting Date in a prorated portion of his or her
Restricted Stock Units under this Agreement according to the following formula:



Restriction Period
1
2
Number of months worked from Grant Date to termination date divided by 12;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the first Vesting Date shall vest on the first Vesting Date.
Number of months worked from Grant Date to termination date divided by 24;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the second Vesting Date shall vest on the second Vesting Date.



The Company will deliver to the Participant, or his or her legal representative,
one share of the Company’s Capital Stock for each Restricted Stock Unit that
vests on a Vesting Date in accordance with Section 2.


(i)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:



A.
“Total Disability” means “Total Disability” or “Totally Disabled” as that term
is defined under a Company-sponsored long-term disability plan from which the
Participant is receiving disability benefits and which is in effect from time to
time on and after the Grant Date.



B.
“Cause” means termination of a participant’s employment by reason of his or her
(1) engaging in gross misconduct that is injurious to the Company, monetarily or
otherwise, (2) misappropriation of funds, (3) willful misrepresentation to the
directors or officers of the Company, (4) gross negligence in the performance of
the participant’s duties having an adverse effect on the business, operations,
assets, properties or financial condition of the Company, (5) conviction of a
crime involving moral turpitude, or (6) entering into competition with the
Company. The determination of whether a participant’s employment was terminated
for cause shall be determined by the Company in its good faith judgment.



5.    Withholding of Taxes. The Company or the subsidiary which employs the
Participant shall be entitled to require, as a condition of making any payments
or issuing any shares upon vesting of the Restricted Stock Units, that the
Participant or other person entitled to such shares or other payment pay any
sums required to be withheld by federal, state, local, or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Participant or reducing the
number of shares otherwise deliverable with respect to the award (with the value
based on the closing price on the NYSE composite tape on the tax date) by the
amount necessary to satisfy such withholding obligations).


6.    Non-Transferability of Restricted Stock Units. Participant’s right in the
Restricted Stock Units awarded under this Agreement and any interest therein may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner, other than by will or by the laws of descent or distribution. Restricted
Stock Units shall not be subject to execution, attachment or other process.


7.    Severability. If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void;

2

--------------------------------------------------------------------------------




however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed so as to foster the intent of this
Agreement and the Plan.


8.    Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement shall be amended as the Company, in its sole
discretion, determines is necessary and appropriate to avoid the application of
any such taxes or interest.


9.    Entire Agreement. The terms of the Plan and this Agreement when signed by
Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.


10.    Governing Law. This Agreement shall be construed in accordance with, and
its interpretation shall otherwise be governed by, New Jersey law.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized executive, and the Participant has hereunto set his or her hand
and seal, all as of the day and year first above written.


CAMPBELL SOUP COMPANY






By:    /s/ Robert J. Centonze         
Robert J. Centonze
Vice President, Total Rewards








/s/ Jeff Dunn
Participant

3